Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim 22 repeats same information as claim 2.  If the applicant meant claim 22 to depend on claim 21 then appropriate amendments are necessary. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Therefore claim 23 is also rejected for the same rationale.

Claim Rejections - 35 USC § 101 (Abstract Idea)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1 – 30 is / are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more analyzed according to 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”). The claim recites a computer-implemented method, comprising: collecting user to file interactions; generating a first vector for a first time period of the user to file interactions; generating a second vector for a second time period of the user to file interactions; generating a score based upon analysis of the first and second vectors; and generating an alert if the score is indicative of an anomalous download event.
Step 1: The claims 1, 11 and 21 do fall into one of the four statutory categories of method and system claims. Nevertheless the claims still is/are considered as abstract idea for the following prongs and reasons.
Step 2A: Prong 1: The limitation of claims 1, 11 and 21 recites: computer-implemented method, comprising: collecting user to file interactions; generating a first vector for a first time period of the user to file interactions; generating a second vector for a second time period of the user to file interactions; generating a score based upon analysis of the first and second vectors; and generating an alert if the score is indicative of an anomalous download event., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and / or with pen and paper without a generic computer. Except for words ‘device with electronic control units…’, there is nothing in the claim element precludes the step from practically being performed in human mind and/or with pen and paper. The claimed concept is akin to, for example, collecting file interaction logs and assigning vectors and generating score using a mathematical method and generating alert based on score, in any office or campus can also be perceived to be done manually by human in an orderly fashion. In the context of these claims output detection of malware accordingly. 
Dependent claims 2 – 10, 12 – 20 and 22 – 30 which in turn recite generating vectors based on interaction weights, weights applied to user-file interactions among file clusters, generating scores based on magnitudes of vectors, positive score indicates anomalous event, apply an entropy function to identify weight distribution etc., is/are mere structural addendums and are other steps that could be performed by human manually with/without need for a general purpose computer.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a human mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas and can be done manually. Accordingly, the claim recites an abstract idea.
Prong 2: This judicial exception is not integrated into a practical application. In particular, the claims do not recite any additional element to perform beyond routine steps of: computer-implemented method, comprising: collecting user to file interactions; generating a first vector for a first time period of the user to file interactions; generating a second vector for a second time period of the user to file interactions; generating a score based upon analysis of the first and second vectors; and generating an alert if the score is indicative of an anomalous download event. The steps are recited at a high-level of generality (i.e., as generic terms performing generic computer functions (spec. [094-98]) such that it amounts no more than mere instructions to apply the exception using generic computer components). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims is directed to an abstract idea.
Step 2B: The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, computer-implemented method, comprising: collecting user to file interactions; generating a first vector for a first time period of the user to file interactions; generating a second vector for a second time period of the user to file interactions; generating a score based upon analysis of the first and second vectors; and generating an alert if the score is indicative of an anomalous download event, amounts to no more than mere instructions to apply the exception using a generic computer terms. Mere instructions to apply an exception using a generic computer components cannot provide an inventive concept. The claims is / are not patent eligible. Therefore all the corresponding dependent claims 2 – 10, 12 – 20 and 22 – 30 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al (US 20200285737), hereafter Kra and Hong Manhuo (US 20190325514), hereafter Hon.
Claim 1: Kra teaches a computer-implemented method, comprising: collecting user to file interactions; ([006] sequence anomalies detection code obtains a list of events from the event listing source, and heuristically extracts an ordered event sequence from the list of events. The extracted sequence serves as a user session candidate).
generating a first vector for a first time period of the user to file interactions; ([006] a candidate vector is then produced by vectorizing the extracted ordered event sequence, [0312] a sequence represents an entity's consecutive events for a period of time);
generating a second vector for a second time period of the user to file interactions; ([0185] plurality of vectors or underlying event sequences used to train a machine learning model, , [0312] a sequence represents an entity's consecutive events for a period of time);
and generating an alert if the score is indicative of an anomalous download event. ([008] configuring a cybersecurity tool which generates alerts about the GCS based at least in part on anomaly scores).
Kra is not explicit about generating a score based upon analysis of the first and second vectors;
But analogous art Hon teaches generating a score based upon analysis of the first and second vectors; ([004] obtaining a risk score of the target account in a next time interval by inputting the shidden state vectors into the LSTM decoder).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of obtaining score using two vectors as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 11: Kra teaches a non-transitory computer readable medium having stored thereon a sequence of instructions which, which when executed by a processor, causes (Fig. 1): collecting user to file interactions; generating a first vector for a first time period of the user to file interactions; generating a second vector for a second time period of the user to file interactions; and generating an alert if the score is indicative of an anomalous download event. ([006] sequence anomalies detection code obtains a list of events from the event listing source, and heuristically extracts an ordered event sequence from the list of events. The extracted sequence serves as a user session candidate. [006] a candidate vector is then produced by vectorizing the extracted ordered event sequence, [0312] a sequence represents an entity's consecutive events for a period of time; [0185] plurality of vectors or underlying event sequences used to train a machine learning model, , [0312] a sequence represents an entity's consecutive events for a period of time; [008] configuring a cybersecurity tool which generates alerts about the GCS based at least in part on anomaly scores).
Kra is not explicit about generating a score based upon analysis of the first and second vectors;
But analogous art Hon teaches generating a score based upon analysis of the first and second vectors; ([004] obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into the LSTM decoder).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of obtaining score using two vectors as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 21: Kra teaches a computing system comprising: a memory to hold a set of instructions; a computer processor to execute the set of instructions, which when executed cause (Fig. 1) collecting user to file interactions; generating a first vector for a first time period of the user to file interactions; generating a second vector for a second time period of the user to file interactions; and generating an alert if the score is indicative of an anomalous download event. ([006] sequence anomalies detection code obtains a list of events from the event listing source, and heuristically extracts an ordered event sequence from the list of events. The extracted sequence serves as a user session candidate. [006] a candidate vector is then produced by vectorizing the extracted ordered event sequence, [0312] a sequence represents an entity's consecutive events for a period of time; [0185] plurality of vectors or underlying event sequences used to train a machine learning model, , [0312] a sequence represents an entity's consecutive events for a period of time; [008] configuring a cybersecurity tool which generates alerts about the GCS based at least in part on anomaly scores).
Kra is not explicit about generating a score based upon analysis of the first and second vectors;
But analogous art Hon teaches generating a score based upon analysis of the first and second vectors; ([004] obtaining a risk score of the target account in a next time interval by inputting the hidden state vectors into the LSTM decoder).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of obtaining score using two vectors as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 2: the combination of Kra and Hon teaches the method of claim 1, wherein a vector is generated by: generating file clusters; weighting the user to file interactions; calculating an interaction weight between a user and a single file cluster; and generating the vector based upon the interaction weight. (Kra: [006] candidate vector is then produced by vectorizing the extracted ordered event sequence, [026, 28] identifying anomalous sequences in logged events, or event streams, or in other event lists, computing sequence anomaly is to build a profile of a user's normal event sequences based on the user's history. Given a new input sequence, a sequence anomaly algorithm predicts the likelihood that the input sequence is abnormal, given the user's history profile).
Claim 3: the combination of Kra and Hon teaches the method of claim 2, the wherein the vector corresponds to a n-dimensional vector corresponding to multiple interaction weights for multiple respective file clusters. (Kra: [0290] the anomaly detection approach embeds the output sequences into a vector space, to represent each sequence as a multi-dimensional vector).
Claim 4: the combination of Kra and Hon teaches the method of claim 1, wherein the score is generated by comparing magnitudes of the first and second vectors, wherein the score corresponds to a difference between the first and second vectors. (Hon: [005] obtaining a weight of each hidden state vector on the risk score from the LSTM decoder. The weight of each hidden state vector indicates a contribution of the hidden state vector to the risk score).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of obtaining score using two vectors as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 5: the combination of Kra and Hon teaches the method of claim 1, wherein a positive score is indicative of the anomalous download event. (Kra: [0284] when the anomaly score passes a specified threshold, an anomaly has been detected).
Claim 6: the combination of Kra and Hon teaches the method of claim 1, wherein a weight is applied to the user to file interactions with respect to a file cluster. (Hon: [045] the weights represent the degrees of contribution made by the features outputted by the data nodes of the LSTM encoder in the observation window on the prediction results outputted by the data nodes of the LSTM decoder in the performance window).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of apply weights to user activities as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 7: the combination of Kra and Hon teaches the method of claim 6, wherein the weight is based at least in part upon at least one of a file location, pathname, file type, file size, file content, or a sensitivity label. (Kra: [0168] token which represents a feature value, [0301] event's feature tuple <timestamp, authentication type, operation type, error code, account name, IP address, user agent, and response size> into a sequence of corresponding tokens).
Claim 8: the combination of Kra and Hon teaches the method of claim 6, wherein a learning process is applied to determine the weight. (Kra: [0150] machine learning model hyperparameter, i.e., parameter whose values often impact the efficiency, correctness, speed, or other performance characteristic(s) of the machine learning model).
Claim 9: the combination of Kra and Hon teaches the method of claim 1, further comprising another analysis stage based on analysis of the second vector for the second time period. (Kra: [031] explore a sequence's anomalousness relative to sequences that used some given IP address, or that occurred in a specified time interval, [0339] anomalous sequences are detected, and behavior analysis is performed).
Claim 10: the combination of Kra and Hon teaches the method of claim 9, wherein an entropy function is applied for the analysis of the second vector to identify distribution of weights for the second time period. (Kra: [0290] model is said to learn a similarity function between the vectors, which returns a similarity score in the range [0 . . . 1] when given two vectors. The larger the similarity score is, the more similar the two sequences are. This similarity function captures sequence similarity semantics: sequences are similar if they share similar events that appear in a similar order).
Claim 12: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 11, wherein a vector is generated by: generating file clusters; weighting the user to file interactions; calculating an interaction weight between a user and a single file cluster; and generating the vector based upon the interaction weight. (Kra: [006] candidate vector is then produced by vectorizing the extracted ordered event sequence, [026, 28] identifying anomalous sequences in logged events, or event streams, or in other event lists, computing sequence anomaly is to build a profile of a user's normal event sequences based on the user's history. Given a new input sequence, a sequence anomaly algorithm predicts the likelihood that the input sequence is abnormal, given the user's history profile).
Claim 13: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 12, the wherein the vector corresponds to a n-dimensional vector corresponding to multiple interaction weights for multiple respective file clusters. (Kra: [0290] the anomaly detection approach embeds the output sequences into a vector space, to represent each sequence as a multi-dimensional vector).
Claim 14: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 11, wherein the score is generated by comparing magnitudes of the first and second vectors, wherein the score corresponds to a difference between the first and second vectors. (Hon: [005] obtaining a weight of each hidden state vector on the risk score from the LSTM decoder. The weight of each hidden state vector indicates a contribution of the hidden state vector to the risk score).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of obtaining score using two vectors as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 15: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 11, wherein a positive score is indicative of the anomalous download event. (Kra: [0284] when the anomaly score passes a specified threshold, an anomaly has been detected).
Claim 16: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 11, wherein a weight is applied to the user to file interactions with respect to a file cluster. (Hon: [045] the weights represent the degrees of contribution made by the features outputted by the data nodes of the LSTM encoder in the observation window on the prediction results outputted by the data nodes of the LSTM decoder in the performance window).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of apply weights to user activities as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 17: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 16, wherein the weight is based at least in part upon at least one of a file location, pathname, file type, file size, file content, or a sensitivity label. (Kra: [0168] token which represents a feature value, [0301] event's feature tuple <timestamp, authentication type, operation type, error code, account name, IP address, user agent, and response size> into a sequence of corresponding tokens).
Claim 18: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 16, wherein a learning process is applied to determine the weight. (Kra: [0150] machine learning model hyperparameter, i.e., parameter whose values often impact the efficiency, correctness, speed, or other performance characteristic(s) of the machine learning model).
Claim 19: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 11, further comprising another analysis stage based on analysis of the second vector for the second time period. (Kra: [031] explore a sequence's anomalousness relative to sequences that used some given IP address, or that occurred in a specified time interval, [0339] anomalous sequences are detected, and behavior analysis is performed).
Claim 20: the combination of Kra and Hon teaches the non-transitory computer readable medium of claim 19, wherein an entropy function is applied for the analysis of the second vector to identify distribution of weights for the second time period. (Kra: [0290] model is said to learn a similarity function between the vectors, which returns a similarity score in the range [0 . . . 1] when given two vectors. The larger the similarity score is, the more similar the two sequences are. This similarity function captures sequence similarity semantics: sequences are similar if they share similar events that appear in a similar order).
Claim 22: the combination of Kra and Hon teaches the method of claim 1, wherein a vector is generated by: generating file clusters; weighting the user to file interactions; calculating an interaction weight between a user and a single file cluster; and generating the vector based upon the interaction weight. (Kra: [006] candidate vector is then produced by vectorizing the extracted ordered event sequence, [026, 28] identifying anomalous sequences in logged events, or event streams, or in other event lists, computing sequence anomaly is to build a profile of a user's normal event sequences based on the user's history. Given a new input sequence, a sequence anomaly algorithm predicts the likelihood that the input sequence is abnormal, given the user's history profile).
Claim 23: the combination of Kra and Hon teaches the system of claim 22, the wherein the vector corresponds to a n-dimensional vector corresponding to multiple interaction weights for multiple respective file clusters. (Kra: [0290] the anomaly detection approach embeds the output sequences into a vector space, to represent each sequence as a multi-dimensional vector).
Claim 24: the combination of Kra and Hon teaches the system of claim 21, wherein the score is generated by comparing magnitudes of the first and second vectors, wherein the score corresponds to a difference between the first and second vectors. (Hon: [005] obtaining a weight of each hidden state vector on the risk score from the LSTM decoder. The weight of each hidden state vector indicates a contribution of the hidden state vector to the risk score).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of obtaining score using two vectors as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 25: the combination of Kra and Hon teaches the system of claim 21, wherein a positive score is indicative of the anomalous download event. (Kra: [0284] when the anomaly score passes a specified threshold, an anomaly has been detected).
Claim 26: the combination of Kra and Hon teaches the system of claim 21, wherein a weight is applied to the user to file interactions with respect to a file cluster. (Hon: [045] the weights represent the degrees of contribution made by the features outputted by the data nodes of the LSTM encoder in the observation window on the prediction results outputted by the data nodes of the LSTM decoder in the performance window).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kra to include the idea of apply weights to user activities as taught by Hon so that feature variables do not need to be manually developed and explored for modeling based on the behavior data of the target account, thereby reducing the difficulties in in-depth mining of information from data due to inaccurate feature variables designed according to a human modeler's experience (030).
Claim 27: the combination of Kra and Hon teaches the system of claim 26, wherein the weight is based at least in part upon at least one of a file location, pathname, file type, file size, file content, or a sensitivity label. (Kra: [0168] token which represents a feature value, [0301] event's feature tuple <timestamp, authentication type, operation type, error code, account name, IP address, user agent, and response size> into a sequence of corresponding tokens).
Claim 28: the combination of Kra and Hon teaches the system of claim 26, wherein a learning process is applied to determine the weight. (Kra: [0150] machine learning model hyperparameter, i.e., parameter whose values often impact the efficiency, correctness, speed, or other performance characteristic(s) of the machine learning model).
Claim 29: the combination of Kra and Hon teaches the system of claim 21, further comprising another analysis stage based on analysis of the second vector for the second time period. (Kra: [031] explore a sequence's anomalousness relative to sequences that used some given IP address, or that occurred in a specified time interval, [0339] anomalous sequences are detected, and behavior analysis is performed).
Claim 30: the combination of Kra and Hon teaches the system of claim 29, wherein an entropy function is applied for the analysis of the second vector to identify distribution of weights for the second time period. (Kra: [0290] model is said to learn a similarity function between the vectors, which returns a similarity score in the range [0 . . . 1] when given two vectors. The larger the similarity score is, the more similar the two sequences are. This similarity function captures sequence similarity semantics: sequences are similar if they share similar events that appear in a similar order).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867. The examiner can normally be reached M-F: 8:30am-5pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on 5712727624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BADRINARAYANAN /P'Examiner, Art Unit 2496.